Citation Nr: 0317270	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  00-03 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for peripheral neuropathy, as a result of 
monoclonal gammopathy, as a result of radiation exposure as 
part of an experiment or study during VA hospitalization from 
February to March 1951.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1942 to 
October 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in December 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which denied entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for peripheral neuropathy, as a result of monoclonal 
gammopathy, as a result of radiation exposure as part of an 
experiment or study during VA hospitalization from February 
to March 1951.  The veteran entered notice of disagreement 
with this decision in March 1998; the RO issued a statement 
of the case in October 1999; and the veteran entered a 
substantive appeal, on a VA Form 9, which was received in 
December 1999.  

In March 1998, the veteran also submitted a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
skin disorder on his hands, feet, and other parts of his 
body.  An April 1999 rating decision denied this claim; the 
veteran entered a notice of disagreement with this decision 
in May 1999; and the RO issued a statement of the case in 
October 1999 that included this issue; however, the veteran 
did not thereafter enter a substantive appeal to the issue of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a skin disorder.  On a VA Form 9 
received in December 1999, the veteran only objected to the 
denial of claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for peripheral neuropathy.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Accordingly, the issue of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
skin disorder is not currently before the Board on appeal.


FINDINGS OF FACT

1.  All evidence necessary to decide the 38 U.S.C.A. § 1151 
claim on appeal has been obtained; VA has notified the 
veteran of the evidence needed to substantiate the claim 
addressed in this decision, and has obtained all relevant 
evidence designated by the veteran, in order to assist him in 
substantiating his claim for VA compensation benefits; in 
light of the grant of compensation under the provisions of 
38 U.S.C.A. § 1151 for peripheral neuropathy, as a result of 
monoclonal gammopathy, as a result of radiation exposure as 
part of an experiment or study during VA hospitalization from 
February to March 1951, there is no reasonable possibility 
that additional assistance would further aid in 
substantiating that claim. 

2.  The evidence of record is in relative equipoise on the 
question of whether the veteran suffered additional 
disability of peripheral neuropathy, as a result of 
monoclonal gammopathy, as a result of radiation exposure as 
part of an experiment or study during VA hospitalization from 
February to March 1951. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the criteria by which compensation may be awarded 
pursuant to 38 U.S.C.A. § 1151, for additional disability of 
peripheral neuropathy, as a result of monoclonal gammopathy, 
as a result of radiation exposure as part of an experiment or 
study during VA hospitalization from February to March 1951, 
are met.  38 U.S.C. § 1151 (1997); 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358, 
3.800 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decisions, statement of the case, and 
supplemental statement of the case, the RO advised the 
appellant of what must be demonstrated to establish a claim 
for compensation under the provisions of 38 U.S.C.A. § 1151.  
The veteran was afforded a medical opinion from the Veterans 
Health Administration (VHA) to assist in the development of 
the claim.  In light of the grant of benefits sought on 
appeal, no further evidence is necessary to substantiate the 
veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for peripheral neuropathy.  See 
38 U.S.C.A. § 5103(a) (West 2002).  In this veteran's case, 
there is no reasonable possibility that further assistance 
would aid in substantiating the veteran's claim for VA 
compensation benefits.  See 38 U.S.C.A. § 5103A(a)(1),(2) 
(West 2002).  Accordingly, no further notice to the appellant 
or assistance in acquiring additional evidence is required by 
the new statute and regulations.

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable; however, those 
amendments apply only to claims for compensation under 38 
U.S.C.A. § 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97.

The veteran's claim, which was filed in October 1996, had 
been filed before October 1, 1997; therefore, the issue 
before the Board is whether the veteran has additional 
disability "as a result of" VA hospitalization or medical 
or surgical treatment or examination.  The veteran is not 
required to show negligence, error in judgment or other fault 
in the hospitalization or medical or surgical treatment 
furnished by VA from February to March 1951.  See Brown v. 
Gardner, 115 S.Ct. 552 (1994).  The medical evidence must 
only demonstrate that the additional disability occurred as 
the result of VA treatment.  38 U.S.C.A. § 1151.

The applicable statute and regulations in effect prior to 
October 1, 1997 provided that, when any veteran suffers an 
injury or aggravation of an injury as the result of VA 
hospitalization, medical or surgical treatment, submission to 
an examination, or the pursuit of a course of vocational 
rehabilitation, and not as a result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service connected.  
38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358(a), 3.800.

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).

The veteran contends that his currently diagnosed peripheral 
neuropathy is the result of monoclonal gammopathy, which in 
turn is a result of radiation exposure as part of an 
experiment or study in which he participated during VA 
hospitalization from February to March 1951.  The veteran has 
reported a history which includes that he participated in an 
intravenous experiment while he was a patient at the Bronx, 
New York, VA Hospital from February to March 1951.  As there 
is evidence in the record that VA records of experiments or 
studies for that period have been destroyed, and the Board 
otherwise finds the veteran's reporting to be credible, the 
Board finds that the veteran in fact participated in an 
experiment or study at the Radioisotope Unit of the Bronx, 
New York, VA Hospital in 1951 as indicated in the medical 
article, Berson, S.A., R.S. Yallow, J. Sorrentino, and B. 
Roswit, "The Determination of Thyroidal and Renal Plasma 
I131 Clearance Rates as a Routine Diagnostic Test of Thyroid 
Dysfunction." 31 J. Clin. Invest. 141-58 (1952). 

The medical evidence of record includes both favorable and 
unfavorable medical opinion evidence.  A November 1995 
private outpatient treatment note reflects that the veteran 
had a factor seven deficiency which appeared to be an 
"isolated deficient which could be hereditary," as well as 
the possibility of a liver dysfunction.  A January 1996 
private outpatient treatment note reflects the opinion that 
it was "[n]ot quite clear whether" benign monoclonal 
gammopathy had any relationship to factor seven deficiency.  
A favorable February 1996 opinion by Rocco Caruso, M.D., was 
that there was "a strong association between radiation 
exposure and the onset of lymphoproliferative disorder" so 
that "radiation therapy may indeed have been responsible for 
the onset of his monoclonal gammopathy."  An April 1996 
opinion by Norman Latov, M.D., Ph.D., was that the cause of 
the veteran's neuropathy is unknown.  In May 1996, Max 
Hamburger, M.D., questioned whether the veteran might have a 
chronic neuropathy secondary to his monoclonal gammopathy of 
undetermined significance.  An October 1997 opinion by Robert 
Dinapoli, M.D., was that the veteran's exposure to 
radioactive substances "cannot be excluded" as having a 
bearing on his current peripheral neuropathy.  A favorable 
November 1999 opinion by Scott McWilliams, M.D., was that it 
was "well known that there is a strong association between 
radiation exposure and lymphoproliferative disorders," and 
that the veteran's "moderately severe axonal sensory motor 
peripheral neuropathy is [the] result of his monoclonal 
gammopathy which is more likely than not due to his radiation 
exposure in the 1950's."   

A medical article indicates that the cause of "monoclonal 
gammopathy is unknown," although "[r]adiation may play a 
causal role." A medical article by Norman Latov, M.D., 
Ph.D., includes that approximately 10 percent of patients 
with peripheral neuropathy of otherwise unknown etiology have 
an associated monoclonal gammopathy.  The results of the 
study conducted at the VA Bronx Hospital in 1951 are 
reflected in the medical article by Berson, S.A., R.S. 
Yallow, J. Sorrentino, and B. Roswit, "The Determination of 
Thyroidal and Renal Plasma I131 Clearance Rates as a Routine 
Diagnostic Test of Thyroid Dysfunction." 1952.  31 J. Clin. 
Invest. 141-158. 

In order to assist the veteran in his claim, the Board 
requested a medical opinion from the VHA.  The VHA reviewing 
neurologist offered the opinions that the most likely 
etiology of the veteran's currently diagnosed peripheral 
neuropathy was monoclonal gammopathy, and that it was at 
least as likely as not that the veteran's current peripheral 
neuropathy was etiologically related to the veteran's 
participation in an intravenous radiation experiment or study 
apparently conducted by Solomon Berson, et al, at the VA 
Hospital, Bronx, New York, in 1951.  The VHA reviewing 
neurologist reviewed the medical articles about monoclonal 
gammopathy and its relation to radiation and peripheral 
neuropathies, noted that there was some controversy as to 
whether radiation could cause monoclonal gammopathy, but 
concluded that, because monoclonal gammopathy was classified 
as a lymphoproliferative disorder, it was at least as likely 
as not that the veteran had a peripheral neuropathy secondary 
to a monoclonal gammopathy, which in turn resulted from 
radiation exposure at the VA Hospital in 1951. 

Having considered all the evidence and argument of record, 
including lay statements and personal hearing testimony, and 
medical opinion evidence, for and against the veteran's 
claim, the Board finds that the weight of the evidence is in 
relative equipoise on the question of whether the veteran 
suffered additional disability of peripheral neuropathy, as a 
result of monoclonal gammopathy, as a result of radiation 
exposure as part of an experiment or study during VA 
hospitalization from February to March 1951.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
compensation is warranted pursuant to 
38 U.S.C.A. § 1151 for additional disability of peripheral 
neuropathy, as a result of monoclonal gammopathy, as a result 
of radiation exposure as part of an experiment or study 
during VA hospitalization from February to March 1951.  38 
U.S.C. 
§ 1151 (1997); 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.358, 3.800.


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151, 
for additional disability of peripheral neuropathy, as a 
result of monoclonal gammopathy, as a result of radiation 
exposure as part of an experiment or study during VA 
hospitalization from February to March 1951, is granted. 



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

